PER CURIAM.
Affirmed. See Fla. R.Crim. P. 3.850(b)(1) (discussing what constitutes newly discovered evidence, for the purposes of filing a rule 3.850 motion outside of the two-year time window); Major v. State, 814 So.2d 424, 431 (Fla.2002) (“[N]either the trial court nor counsel has a duty to advise a defendant that the defendant’s plea in a pending case may have sentence enhancing consequences on a sentence imposed for a crime committed'in the future.”); Bolyea v. State, 508 So.2d 457, 459 (Fla. 2nd DCA 1987) (“A probationer, whether or not incarcerated as a condition of probation, is ‘in custody’ for purposes of rule 3.850 and may seek postconviction relief pursuant to that rule.”).